Wood, J., (after stating the facts.) The court erred in finding that the county tax of $1.12 for which the land was sold exceeded the constitutional limit, and in cancelling appellant’s deeds for that reason. Sec. 9, art. 16, Const. 1874, provides: “No county shall levy a tax to exceed one half of one per cent, for all purposes, but may levy an additional one half of one per cent, to pay indebtedness existing at the ratification of this Constitution.” The burden was upon appellees. Cracraft v. Meyer, 76 Ark. 450. They did not sustain it by merely showing that the land was assessed at $160, and was taxed for county purposes $1.12, and sold for such sum. A part of that tax may have been for old indebtedness. The presumption is that the officers did their duty, and did not sell the lands for an illegal exaction, Cracraft v. Meyer, supra. There is nothing in the record to overcome this presumption. The proof falls short of it. The other defects alleged in the complaint to avoid appellant’s deeds, we assume, were abandoned, as no proof was offered' to sustain them. The decree for the error indicated is reversed, and the cause is remanded with directions to enter a decree dismissing appellees’ complaint for want of equity.